Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3,6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al (PG Pub 2018/0374834 A1), Schiaffino et al (PG Pub 2007/0096130 A1), Robin et al (PG Pub 2018/0247922 A1), and Kobayashi (PG Pub 2010/0258822 A1).
Regarding claim 1, Tada teaches an area light source, comprising: a substrate (2, fig. 4) comprising a front surface and a back surface both comprising metal wires (3, paragraph [0063]), wherein a plurality of first light-emitting areas (areas on the lower surface of substrate 2 occupied by LEDs 1) are disposed on the back surface of the substrate; a plurality of first chips (1) arranged to the front surface of the substrate; a plurality of second chips (1) arranged to the back surface of the substrate.
Tada does not teach the front surface and back surface both comprising weld plates.
In the same field of endeavor, Schiaffino teaches a substrate (56, fig. 8) comprising weld plates (Au 58) in its surface and a chip (above 58 or fig. 6) welded to the weld plates (paragraph [0051]), for the benefit of preventing oxidation (paragraph [0050]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the front surface and back surface both comprising weld plates, and to weld the first chips and the second chips to the weld plate, for the benefit of preventing oxidation.
Tada does not teach a plurality of first driving chips corresponding to one of the first light-emitting areas.
Robin teaches a plurality of first driving chips (14, fig. 6I), and each of the first driving chips corresponds to one of the first light-emitting areas (areas occupied by µLEDs), for the benefit of individually driving, i.e. turning on/off, the first driving chips (abstract).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of first driving chips corresponding to one of the first light-emitting areas, for the benefit of individually driving, i.e. turning on/off, the first driving chips.
Tada does not teach the second chips are red color chips, green color chips, and blue color chips, and each of the first light areas corresponds to one color of the second chips.
Tada teaches the LEDs can emit light of different colors (LEDs with different wavelengths, paragraphs [0049][0050]).
In the same field of endeavor, Kobayashi teaches second chips are red color chips, green color chips, and blue color chips (G, R, B, fig. 28B, paragraph [0152]), and each of the first light areas (labeled G, R, B, fig. 28B) corresponds to one color of the second chips, for the benefit of providing a full-color display (paragraph [0005]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second chips red color chips, green color chips, and blue color chips, and to make each of the first light areas correspond to one color of the second chips, for the benefit of providing a full-color display.
Tada does not explicitly teach “texts or images are displayed on the front surface and the back surface”.  Tada teaches light is emitted “from both upward and downward” from substrate 2 (paragraph [0050]).  Tada teaches LEDs 1 can emit light in other directions than toward substrate 2, such as in a direction away from substrate 2 (fig. 17A).
Features “texts or images are displayed on the front surface and the back surface” are functional limitations.  Modified device of Tada can function as claimed: two dimensional LED array (fig. 28B of Kobayashi) that can display full colors, and each LED can be individually turned on/off by the driving chips.  It was ruled that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114.
Regarding claim 2, Tada teaches the area light source according to claim 1, wherein a thickness of the substrate ranges from 150 to 200 micrometers (paragraph [0062]).  
Regarding claim 3, Tada further teaches the first chips are arranged and the second chips are arranged in an array (fig. 4).
However, Tada does not teach the dimensions of the chips.
Robin teaches a dimension of a chip to be 100 µm (fig. 6I), for the benefit of providing a chip with long lifetime (paragraph [0022]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the dimensions of the first chips to be 1 µm-500 µm, and of the second chips dimensions of the second chips range from 0.1 mm to 3 mm (equivalent to 100 µm to 3,000 µm), such as 100 µm, for the benefit of providing chips with long lifetime.
Regarding claim 6, Tada teaches a plurality of second light-emitting areas (two chips 1, fig. 4) are disposed on the front surface of the substrate, or the front surface of the substrate is a third light-emitting area (chip 1) disposed on the front surface of the substrate.
Tada does not teach driving chips.
Robin teaches the area light source further comprises second driving chips (14, fig. 6I), and each of the second driving chips corresponds to one of the second light-emitting areas (µLED); and a third light-emitting area (µLED) disposed on the front surface of the substrate, the area light source further comprises a third driving chip (14), and the third driving chip corresponds to of the third light-emitting area (µLED), for the benefit of individually driving, i.e. turning on/off, the first driving chips (abstract).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the area light source to further comprise second driving chips, and each of the second driving chips corresponds to one of the second light-emitting areas; and a third light-emitting area disposed on the front surface of the substrate, the area light source further comprises a third driving chip, and the third 
Regarding claim 8, Tada does not teach in fig. 4 that the substrate comprises: a first substrate; an adhere layer disposed of a surface of the first substrate; a second substrate adhered on the first substrate through the adhere layer.
Tada teaches in fig. 26B that the substrate comprises: a first substrate (21); an adhere layer (4) disposed of a surface of the first substrate; a second substrate (22) adhered on the first substrate through the adhere layer, for the benefit of allowing light extraction on both upper and lower surfaces of substrates 21 and 22 (paragraph 0149]), and for providing a flexible light emitting device by using flexible substrates (paragraph [0150]).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al (PG Pub 2018/0374834 A1), Schiaffino et al (PG Pub 2007/0096130 A1), Robin et al (PG Pub 2018/0247922 A1), and Kobayashi (PG Pub 2010/0258822 A1) as applied to claim 1 above, and further in view of Hung et al (PG Pub 2019/0165232 A1).
Regarding claim 7, the previous combination remains as applied in claim 1.
Tada does not teach a fluorescent film covers the first chips.
In the same field of endeavor, Hung teaches a fluorescent film (118, fig. 5B) covers the first chips (112), for the known benefit of converting light from the first chips into desired color for an intended use.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a fluorescent film to cover the first chips, for the known benefit of converting light from the first chips into desired color for an intended use.  
Regarding claim 9, Tada teaches the area light source according to claim 1, wherein reflection layers (4, fig. 4) are disposed on the front surface of the substrate, and the reflection layers are disposed between the first chips.  
Tada does not teach in fig. 4 that reflection layers are disposed on the back surface of the substrate, and the reflection layers are disposed between the second chips.  
Hung teaches reflection layers (1162, paragraph [0058], mislabeled as 1262 in fig. 4D) are disposed on the back surface of the substrate (231), and the reflection layers are disposed between the second chips (122), for the benefit of increasing light extraction (paragraph [0062]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose reflection layers on the back surface of the substrate, and between the second chips for the benefit of increasing light extraction.  

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al (PG Pub 2018/0374834 A1), Schiaffino et al (PG Pub 2007/0096130 A1), Robin et al (PG Pub 2018/0247922 A1), and Kobayashi (PG Pub 2010/0258822 A1) as applied to claim 1 above, and further in view of Ning (PG Pub 2015/0036319 A1).
Regarding claim 10, the previous combination remains as applied in claim 1.
Tada further teaches a display device comprising: the area light source according to claim 1 (fig. 7).
However, the previous combination does not teach a display panel disposed on the area light source and located on a side of the first chips.
In the same field of endeavor, Ning teaches a display panel (11, fig. 1) disposed on the area light source and located on a side of the first chips (42), for the known benefit of providing a surface to display image.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose a display panel on the area light source and to located on a side of the first chips, for the known benefit of providing a surface to display image.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-10 have been considered but are moot because currently cited Kobayashi teaches the added features in claim 1.  See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899